Citation Nr: 0315148	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  98-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to February 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO), which denied the benefit sought on appeal.  In October 
1998, the Board reopened the veteran's claim, based on the 
presentation of new and material evidence, and then remanded 
the reopened claim to the RO for further development.  
Following the RO's attempts to complete the requested actions 
and its continued denial of the benefit sought on appeal, the 
case was returned to the Board.  

By its decision, dated in February 2000, the Board denied 
entitlement to service connection for a back disorder.  An 
appeal followed to the United States Court of Appeals for 
Veterans Claims (Court), and the parties to the appeal 
thereafter jointly moved the Court to vacate the February 
2000 decision of the Board and remand same to the Board for 
readjudication.  By its order, dated in January 2001, the 
Court granted the parties' motion, thereby vacating the 
Board's earlier decision.  

Upon return of the case from the Court, the Board entered a 
remand in August 2001, seeking additional procedural and 
evidentiary development of the veteran's reopened claim of 
entitlement to service connection for a back disorder.  Those 
actions having been completed by the RO, the case has again 
been returned to the Board for further review.


REMAND

The record reflects that the veteran was informed by a letter 
in March 2003 that his appeal for entitlement to service 
connection for a back disorder was being returned to the 
Board.  He was also advised therein that, if he wished to 
submit additional evidence in support of his appeal, such 
evidence must be submitted directly to the Board.  

Upon receipt of the veteran's claims folder, the Board in 
April 2003, furnished the appellant with written notice of 
the Veterans Claims Assistance Act of 2000 (VCAA).  The Board 
requested that the veteran respond within 30 days with a 
request for assistance or the presentation of additional 
evidence or argument.  

Later in April 2003, the Board received additional medical 
evidence, dated in May 2002, from a private physician which 
has a bearing on the matter in question.  Along therewith was 
correspondence from the veteran's attorney indicating that 
the May 2002 report had previously been submitted to the RO, 
although the RO had never acknowledged its receipt.  It is 
significant, however, that the May 2002 document does not 
appear earlier in the claims folder, it does not appear to 
have been reviewed by the RO, and waiver of RO review was not 
submitted by the veteran or his attorney with respect to this 
May 2002 report.  Based on the foregoing, remand to the RO is 
required for initial consideration of the recently submitted 
evidence.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should readjudicate the veteran's 
reopened claim of entitlement to service 
connection for a back disorder, based on 
all the evidence of record, including the 
May 2002 report from a private physician, 
considering all governing legal 
authority, inclusive of the VCAA.  If the 
benefit sought on appeal continues to be 
denied, the RO must furnish to the 
veteran and his attorney an appropriate 
supplemental statement of the case and 
they should then be afforded a reasonable 
period in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




